Exhibit 10.2

 

SPECIAL PERSONAL EMPLOYMENT CONTRACT

 

MEDIS EL LTD.

 

ENTERED INTO ON THE 15TH DAY OF JULY 2002

 

BETWEEN

 

MEDIS EL LTD. – 14 SHIVZEI YEHUD

 

 

(HEREINAFTER “COMPANY”)

AS ONE PARTY

 

 

 

AND

 

 

 

 

 

MR. YAAKOV WEISS IDENTITY CARD NO. 011178514,
6 IBN SHMUEL STREET, JERUSALEM 97230

 

Whereas the employee represents that he possesses the professional knowledge and
expertise in the field of business development.

 

Whereas the Company desires to employ the employee in his field of expertise by
a special personal contract.

 

Whereas the Employee desires to be employed by the Company by a personal
contract.

 

Therefore it is stipulated and agreed among the Parties as follows:

 

1.                                      Preamble

 

The Preamble to this contract constitutes an integral part thereof.

 

2.                                      Term of Contract:

 

The contract commences on the date of 1.7.2002 and may be terminated upon prior
notice as set forth in section 9 herein.

 

3.                                      Special Contract

 

3.1                                 This special personal contract is
comprehensive and arranges the relationship between the Company and the Employee
and exclusively determines all the terms of the employee’s employment by the
Company.

 

3.2                                 The engagement among the Company and the
employee established hereunder is for a determined period as set forth in the
foregoing section 2 subject to the provisions of section 9 herein and shall not
confer upon the employee the status of a permanent employee in the Company.

 

1

--------------------------------------------------------------------------------


 

4.                                      Personal Loyalty

 

4.1                                 The employee undertakes to work during the
contract period with devotion and loyalty and to use all his abilities,
knowledge and experience for the benefit of the Company and to fulfill all tasks
given to him by the Company.

 

4.2                                 The employee undertakes to heed the
directives of his supervisors and fulfill all written and verbal directives and
procedures of the Company, including those relating to work, safety and sanitary
procedures, work hours, attendance, disciplinary directives and procedures.

These directives and procedures constitute an integral part hereof and shall
bind the parties.

 

4.3                                 The employee undertakes to notify the
Company, immediately without any delay, of any matter or issue in respect of
which he has a personal interest and/or that may create a conflict of interest
with his position at the Company.

 

5.                                      Work

 

5.1                                 The employee undertakes to perform every
task assigned to him in the field of his expertise.

 

5.2                                 The Employee undertakes to work such hours
as required by his position including additional hours as approved by the
management of the Company.

 

5.3                                 The weekly hours are: 40 hours, Sunday –
Thursday between 08:30 – 16:30 including a lunch break of one half-hour.

 

6.                                      Salary

 

6.1                                 The employee’s salary and other terms shall
be as set forth in Schedule A’ appended hereto.

At the expiration of each year the terms of salary shall be discussed with the
employee.

 

6.2                                 Cost of living increase shall be given as
practiced in the market.

 

6.3                                 In the event that the rate of increase of
the consumer price index exceeds 15% annually the employee shall be compensated
for the difference between the increase of the index and the cost of living
increase which he received. This calculation will be made at the end of every
year.

 

7.                                      Confidentiality and Security

 

7.1                                 The employee undertakes to keep confidential
and shall not transmit or bring to the attention of any person any knowledge



2

--------------------------------------------------------------------------------


 

that he acquires in respect of his work with the Company and which may harm the
Company’s business. The employee represents and covenants that he is aware that
non-compliance with his obligations under this section shall constitute a crime
unless he received written permission to do so from the management of the
Company.

 

7.2                                 The employee undertakes to comply with all
security directives and procedures as are practiced by the Company.

 

7.3                                 Further to the foregoing, for the duration
of the contract period, the employee undertakes not to reveal and/or transmit to
any person and/or body outside the Company, information that he acquired during
his employment and/or relating to the Company that is not in the public domain.
The employee undertakes to protect all secrets relating to the Company and its
business.

 

8.                                      Rights to Inventions and Patents

 

Any invention, idea or patent discovered by the employee during his employment
with or for the Company shall be deemed the property of and shall belong to the
Company and the Company may take such actions in respect thereof as it desires
and may register the invention, patent or idea in its name.

 

9.                                      Termination of Contract

 

9.1                                 Notwithstanding the provisions of the
foregoing section 2, each of the parties may at any time bring this contract to
an end by delivery of 30 days prior written notice to the other party.

 

Termination of the contract, as set forth above, shall not be considered a
breach of contract nor shall it serve as a cause for demanding compensation with
the exception of an action brought for severance pay according to the Severance
Pay Law 5723 – 1963 if warranted under the circumstances of the termination.

 

9.1.1                        The employee shall be entitled to severance pay for
his work in “Medis El” if dismissed from his work or if he resigned pursuant to
section 9.1 above, except for reasons enumerated in section 9.3 herein. This
section shall enter into effect after the employee has been employed for at
least one year at Medis El.

 

9.2                                 If the employee incurs a permanent
disability or chronic illness as a result of which he cannot continue to
function in his position, and his sick leave under the law and as practiced



3

--------------------------------------------------------------------------------


 

by the Company in respect of special contract employees, has expired, the
Company may bring the contract to an end by such advance notice as stated in
section 9.1.

 

9.3                                 In addition to the provisions of section
9.1, the Company may bring this contract to an end and may terminate the
employee’s work immediately without prior notice under the following
circumstances:

 

9.3.1                        The employee violated any of the provisions of this
contract and/or an instruction and/or directive of the Company’s directives or
procedures and did not rectify such wrongdoing within 15 days from receipt of
written notice to so.

 

9.3.2                        The employee breached his fiduciary duty towards
the Company.

 

9.3.3                        The employee was convicted of a criminal charge
that carries with it disgrace, or a crime that tarnishes the reputation of the
employee.

 

9.4                                 If the Company terminated the employee’s
employment as a result of any of the instances listed in subsections 9.3.1,
9.3.2. 9.3.3 such dismissal shall not be deemed a breach of contract and shall
not serve as a cause of action to recover severance pay if the circumstances of
the termination are such that would justify dismissal without severance pay.

 

10.                               Waiver

 

If the Company waived a right to which it was entitled hereunder, such waiver
shall not constitute a precedent for any identical situation, and shall not
become the rule for any similar incident and the Company shall not be prevented
from using the waived right at any other time.

 

11.                               Change, Revocation

 

Any change and/or revocation of any sections hereunder shall be made in writing
only and signed by both parties.

 

12.                               Notices

 

The addresses of the parties to this contract are set forth in the Preamble. Any
notice sent by registered mail to the other party according to such address
shall be deemed as having been received by the addressee three days from the
date of delivery of said notice to the Post Office and if hand delivered – upon
delivery.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF THE PARTIES SET THEIR HAND,

 

 

 

 

 

EMPLOYEE

REPRESENTATIVE OF THE
COMPANY

 

5

--------------------------------------------------------------------------------


 

SCHEDULE

 

 

Yaakov Weiss

Name and surname

 

 

1.                                       Salary, Social benefits, other
benefits.

 

A.                                   Salary

 

7,506 dollars to be paid in new shekels according to the representative rate of
the dollar.

 

B.                                     Other payments.

 

Payments added to the salary –

Recreation allocation to be paid to the employee as follows:

Entitled to 15 recreation days annually.

 

C.                                     Additional terms.

 

Vacation days - 21 work days annually.

 

Continuing Education Fund – for Academics

 

Entitled to 24 sick days annually.

 

D.                                    Social Benefits

 

The employee is entitled to the social benefits enumerated in section 2 below.

 

2.                                       Managers Insurance

 

Allocations towards Managers Insurance, 5.5% to be paid by the employee and 6%
by the Company and 8.33% towards severance pay, until the tax exempt limit.

 

3.                                       Allocations towards continuing
education fund at 7.5% of the salary mentioned in section 1. 2.5% of the salary
will be deducted from the employee and transferred to the fund. Until the tax
exempt limit.

 

4.                                       Entitled to recreation pay, the amount
of such pay to be revised annually per law.

 

5.                                       The Company shall provide the employee
with a car containing a 2 liter engine and shall deduct the charges in respect
thereto from his salary as allowed by law.

 

6

--------------------------------------------------------------------------------